Exhibit 10.1

 

GLOBAL GP LLC
AMENDMENT NO. 4 TO
EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 4 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of Nov. 2, 2010 by and between Global GP LLC, a Delaware limited
liability company (the “Company”), and Edward J. Faneuil (the “Executive”).
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in that certain Employment Agreement made as of
February 1, 2007, as amended by Amendment No. 1 to Employment Agreement dated as
of December 31, 2008, by Amendment No. 2 to Employment Agreement dated as of
February 4, 2009, and by Amendment No. 3 dated March 11, 2009 by and between the
Company and the Executive (the “Employment Agreement”).

 

WHEREAS, the Company and the Executive desire to make certain modifications to
the Employment Agreement as set forth below, and in accordance with Section 18
of the Employment Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, each intending
to be legally bound, hereby agree as follows:

 

1.                                       Amendment to Section 8(b) of the
Employment Agreement.

 

Section 8(b) of the Employment Agreement is hereby amended by deleting such
section in its entirety and replacing it with the following:

 

(b)           Termination by the Company Without Cause; Constructive
Termination. If the Executive’s employment is terminated by the Company without
Cause or by the Executive for Constructive Termination, then the Company shall
pay to the Executive an amount equal to the product of (X) the sum of (i) the
Base Salary as in effect on the Date of Termination, plus (ii) if such
termination occurs within twelve months of a Change of Control, an amount equal
to the target incentive amount under the then applicable short term incentive
plan for the fiscal year in which the termination occurs (Y) multiplied by two
(2) (the “Severance Amount”). The Executive shall be paid the Severance Amount
in twenty-four (24) equal monthly installments commencing on the first day of
the month following the Date of Termination. In addition, the Company shall
provide health care continuation coverage benefits to the Executive pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and shall
continue to pay the applicable percentage of the medical insurance premium the
Company pays for active employees towards Executive’s COBRA coverage during the
Executive’s applicable COBRA coverage period not to exceed a maximum of eighteen
(18) months following the Date of Termination. The Company’s obligation to
provide COBRA benefits to the Executive shall be subject to the Executive making
an effective election in accordance with COBRA. In the event that the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Constructive Termination at any time within three (3) months
before a Change in Control and twelve months following a Change in Control,
then, in addition to the foregoing severance compensation and benefits, the
Executive shall receive 100% accelerated vesting on any and all outstanding
Company options, restricted uits, phantom units, unit appreciation rights and
other similar rights (under the LTIP or otherwise) held by the Executive as in
effect on the

 

--------------------------------------------------------------------------------


 

Date of Termination, such accelerated vesting to occur on the later of (i) the
Date of Termination, or (ii) the date of the Change of Control.

 

2.             Captions. The captions of this Amendment are for convenience and
reference only and in no way define, describe, extend or limit the scope or
intent of this Amendment, or the intent of any provision hereof.

 

3.             Choice of Law. This Amendment shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts, other than
conflicts of law provisions thereof.

 

4.             Severability. The provisions of this Amendment are severable, and
the invalidity of any provision shall not affect the validity of any other
provision.

 

5.             Counterparts; Facsimile. This Amendment may be executed and
delivered by facsimile signature and in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

6.             Entire Agreement. This Amendment constitutes the full and entire
understanding and agreement between the parties with respect to this Amendment.
Except as otherwise specifically amended herein, the Employment Agreement shall
remain unchanged, in effect and in full force.

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first written above.

 

GLOBAL GP LLC

 

 

 

 

 

 

 

 

By:

/s/ Eric Slifka

 

 

Name: Eric Slifka

 

 

Title: President and CEO

 

 

 

 

 

 

 

 

EDWARD J. FANEUIL

 

 

 

 

 

/s/ edward j. faneuil

 

 

 

--------------------------------------------------------------------------------